McGivern, J. P.
(dissenting). I believe the Surrogate was correct in approving the “ Agreement of Compromise ” made in open court, February 11, 1972, prepared painstakingly in a text agreeable to and approved by all the attorneys for all the parties appearing, and executed by all the appearing respondents and their attorneys, and preceded by months of negotiation.
Now the appellant balks, not on the ground of nonagreement, . but because subsequent rumination leads her to conclude she miscalculated and should have made a better deal. Six months after the compact, her attorney still spoke of the settlement as a binding agreement. Said Mr. Marks in his letter to the Surrogate, June 19, 1972 “ an agreement was reached among all parties to settle the above action by increasing the principal of the trust created pursuant to her father’s will for the benefit of Marie Meister to the sum of $300,000, with certain provisions for invasion of principal.” Thereafter, the approval of all the parties, which was but a condition subsequent, was obtained. I do not think, in law or equity, her belated and unilateral repudiation, should be sanctioned by the courts.
And I believe approval herein comports with CPLR 2104, as explicated by Matter of Dolgin Eldert Corp. (31 N Y 2d 1). If anything, we have here the very elements of estoppel presaged by the Dolgin opinion (p. 11): “ Quite different might be the situation, not involved now, where the facts of the agreement are undisputed and all the elements for an estoppel, including reliance, are present (see Gass v. Arons, 131 Misc. 502, supra; cf. Golden Arrow Films v. Standard Club, 38 A D 2d 813, mot. for Iv. to app. granted 30 N Y 2d 487). ’’ And the estoppel herein would be based on a reliance of mutuality of consent relative to an undisputed agreement, entered into and approved by all the litigants, primarily the appellant. Further, there was the relinquishment of rights; and the efforts directed to the procurai of consents founded on appellant’s initial approval of the agreement at the time of the stipulation.
Lastly, I would affirm, on pragmatic grounds, because (a) the appellant is protected against any latent inequity because she may still be relieved of any imprudence by the Supreme Court, Westchester County, which still retains jurisdiction over the committee, and has the final supervision of the welfare of the incompetent; and (b) the instant action was commenced in the Supreme Court, New York County, in July 1967. Carrying forward this litigation will result in further erosion of the estate. “ Interest reipublicae ut sit finis litium.”
*45Markewich and Lane, JJ., concur with Steuer, J.; McGivern, J. P., dissents in an opinion; Kupferman, J., dissents and votes to affirm on the opinion of the Surrogate.
Decree, Surrogate’s Court, New York County, entered on February 15, 1973, reversed, on the law and on the facts, and the application denied, with $60 costs and disbursements to all parties filing separate briefs payable out of the estate.